                                                                                UNITED STATES DISTRICT COURT
                                                                               SOUTHERN DISTRICT OF MISSISSIPPI
                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI                           FILE D
                                                                                        Sep 09 2020
                                NORTHERN DIVISION
                                                                                  ARTHUR JOHNSTON, CLERK
                                                                              By: _________________ , Deputy Clerk




UNITED STATES OF AMERICA

v.                                                  CRIMINAL NO.: 3:20-cr-00116 DCB-LRA

ERROL HARMON


 ORDER GRANTING GOVERNMENT’S MOTION TO UNSEAL THE INDICTMENT


       THIS CAUSE having come before the Court on motion of the Government to unseal the

above styled matter, being fully advised in the premises, finds that said motion is well-taken and

the same should be and is hereby granted.

       IT IS THEREFORE ORDERED AND ADJUDGED that the above styled matter is hereby

unsealed.

       SO ORDERED AND ADJUDGED this the 9TH day of September, 2020.




                                                    s/Linda R. Anderson__________________
                                                           LINDA R. ANDERSON
                                                    UNITED STATES MAGISTRATE JUDGE
